Exhibit 10.7

AMENDMENT TO LEASE AND SUBLEASE

This AMENDMENT TO LEASE AND SUBLEASE (the “Amendment”) made and entered into as
of this 30th day of September, 2008 (the “Amendment Date”), is entered into by
and between SPECTRASITE, LLC, a Delaware limited liability company, f/k/a
SpectraSite Holdings, Inc., a Delaware corporation (“TowerCo Parent”), AMERICAN
TOWER ASSET SUB II, LLC, a Delaware limited liability company, successor in
interest to Southern Towers, Inc., a Delaware corporation (“TowerCo”), SBC
WIRELESS, LLC, a Delaware limited liability company (“Wireless Guarantor”), and
SBC TOWER HOLDINGS LLC, a Delaware limited liability company, for itself and as
Agent for the SBC Group Members (“SBC”).

RECITALS

 

A. On December 14, 2000, TowerCo and SBC entered into that certain Lease and
Sublease, as previously amended by numerous letter agreements (as amended, the
“Sublease”).

 

B. The parties desire to further modify certain terms contained in the Sublease
pertaining to SBC’s Withdrawal Right and the SBC Leaseback Charge.

 

C. This Amendment, the Second Amendment to SLMA, the First Amendment to MLA and
the Dobson Settlement (each as defined in paragraph 6(b) hereof) are being
entered into as the result of discussions between TowerCo and SBC and each
party’s affiliates to resolve issues which have arisen between the respective
parties.

NOW, THEREFORE, for and in consideration of the sum of One Dollar ($1.00) in
hand paid and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to and
confirm the following:

1.     Withdrawal.

Except with respect to the Sites listed on Exhibit A to this Amendment (the
Sites listed on Exhibit A are hereby defined as “Withdrawal Eligible Sites”),
the first sentence of Section 9(a) of the Sublease is hereby deleted in its
entirety and replaced with the following:

“Notwithstanding anything to the contrary contained herein, SBC will have the
Withdrawal Right for the benefit of itself and any SBC Affiliate, exercisable in
respect of any Site on the date that is the last day of the 215th month
following the applicable Site Commencement Date and on each five year
anniversary of such date thereafter.”

With respect to the Withdrawal Eligible Sites, withdrawals completed on or after
the 215th month following the applicable Site Commencement Date shall be subject
to the provisions of the Sublease and will not require a Withdrawal Right
Replacement Site as defined below.

With respect to the Withdrawal Eligible Sites, withdrawals completed before the
215th month are subject to the following:

(i) As of the Withdrawal Date, the SBC Leaseback Charge payable for each
Withdrawal Eligible Site shall be deemed to equal [    ]*, which amount shall
increase by [    ]* on January 1, 2012 and each January 1st thereafter,
compounded annually.

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).



--------------------------------------------------------------------------------

(ii) The SBC Leaseback Charge under section (i) above shall continue to be due
and payable monthly until the later of (i) the commencement of the designated
Withdrawal Right Replacement Site or (ii) the date SBC submits an Equipment
Notice under the DSEA. Provided that if SBC does not submit an Equipment Notice
under the DSEA, the SBC Leaseback Charge under section (i) above shall continue
to be due and payable monthly until the later of (i) the commencement of the
designated Withdrawal Right Replacement Site or (ii) the date SBC provides
notice of the removal of its Communications Equipment from the Site, at SBC’s
sole cost, including the cost to repair any damage caused during such removal.

(iii) As used herein a “Withdrawal Right Replacement Site” means a Schedule
Tower Space License for New Sites (w) executed by the Licensee (as defined in
the MLA) and which commences on or after November 30, 2010, (x) subject to the
terms of the MLA, (y) providing for a Commencement Date occurring on or after
the Withdrawal Date of the Withdrawal Eligible Site and (z) having an initial
monthly License Fee greater than or equal to [    ]*, which amount shall
increase by [    ]* on January 1, 2012 and each January 1st thereafter,
compounded annually (such License Fee to be determined in accordance with the
terms of the MLA, and subsequent to the commencement of such Schedule shall
escalate in accordance with the terms of the MLA). SBC shall designate such
Withdrawal Right Replacement Site in substantial conformity to Exhibit B. Each
Schedule commencing after the Withdrawal Date of a Site which meets the
foregoing requirements of a Withdrawal Right Replacement Site is eligible for
designation.

(iv) As used herein, the “DSEA” means that certain Decommissioning Sites
Equipment Agreement dated September 14, 2006, by and between American Towers,
Inc., and Cingular Wireless LLC. The DSEA is hereby incorporated by reference,
provided that for the purposes hereof all references in the DSEA to “Licensor”
shall be deemed to refer to TowerCo, and all references to “Licensee” shall be
deemed to refer to SBC. SBC and TowerCo acknowledge and agree that as of the
Amendment Date the term of the DSEA has expired, and further that for the
purpose of this Amendment only the terms of the DSEA shall be in full force and
effect as though the DSEA has not expired and as though each Withdrawal Eligible
Site were a DSA (as defined in the DSEA). SBC hereby acknowledges that, in
addition to the other terms and conditions contained in the DSEA, the terms
contained in paragraph 2(c) requiring the payment of the Equipment Fee (as
defined therein) shall apply hereunder.

(v) Notwithstanding anything to the contrary herein or in the SLMA, if the
Licensee (as defined in the SLMA) has not yet satisfied the Minimum Commitment
as of the applicable Withdrawal Date then upon the election to treat a
qualifying Schedule as a Withdrawal Right Replacement Site, such Schedule shall
no longer be eligible to count towards Licensee’s satisfaction of the Minimum
Commitment.

With respect to SBC’s exercise of its Withdrawal Right, both parties acknowledge
that SBC has provided the required notices, as required under the Sublease, for
the Withdrawal Eligible Sites.

2.     SBC Leaseback Charge.

Notwithstanding anything to the contrary contained in Section 10(b) of the
Sublease, except as otherwise provided under Section 10(f) of the Sublease (as
amended by this Amendment), from and after the Amendment Date through and
including the 154th month after the applicable Site Commencement Date, the SBC
Leaseback payable to TowerCo with respect to each Site shall increase on each
anniversary of the Effective Date (as such term is defined in the Sublease) by
an amount equal to [    ]* of the SBC Leaseback Charge in effect for such Site
immediately preceding such anniversary.

*Confidential Treatment Requested. Omitted portions filed with the Commission.

 

2



--------------------------------------------------------------------------------

Section 10(f) of the Sublease is hereby deleted in its entirety and replaced
with the following:

“Notwithstanding anything to the contrary contained herein, effective as of the
date that is the first day of the month following the 155th month after the
applicable Site Commencement Date, the then current SBC Leaseback Charge payable
to TowerCo with respect to each Site shall automatically be modified to be the
SBC Leaseback Charge in effect as of the last day of the 155th month after the
applicable Site Commencement Date reduced by [    ]*.

Subsequent to the foregoing modification, the SBC Leaseback Charge will no
longer escalate pursuant to Section 10(b), but shall automatically increase on
each anniversary of the Effective Date (as such term is defined in the Sublease)
by an amount equal to [    ]* of the SBC Leaseback Charge in effect for such
Site immediately preceding such anniversary.”

3.     Ratification / Counterparts. Except as amended hereby, the Sublease
remains in full force and effect and unchanged. As amended hereby, the Sublease
is hereby ratified and confirmed by the parties hereto. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which taken together shall constitute one instrument.

4.     Authority. Each party hereto represents and warrants to the other that
all necessary authorizations required for the execution and performance of this
Amendment have been given and that the undersigned officer of a party is duly
authorized to execute this Amendment and bind the party for which it signs.

5.     Defined Terms. Any capitalized terms used herein but not defined herein
shall have the meaning assigned to such term under the Sublease.

6.     Independence of Agreements; Condition Precedent; Board Approval
Contingency.

(a) TowerCo and SBC acknowledge and agree that this Amendment, the Second
Amendment to SLMA, First Amendment to MLA and the Dobson Settlement are each
being entered into by TowerCo, SBC or each party’s respective affiliates as a
resolution of discussions between such parties. The foregoing notwithstanding,
TowerCo and SBC acknowledge and agree that each party’s performance under each
of this Amendment, the Second Amendment to SLMA, the First Amendment to MLA and
the Dobson Settlement is independent of such parties performance under any of
the foregoing and that nonperformance by one party under any of the foregoing
does not excuse the performance of the other party under any of the other
agreements.

(b) This Amendment and the parties’ rights and obligations hereunder are
contingent upon the delivery to TowerCo and SBC of fully executed original
counterparts of the following documents to be executed contemporaneously with
this Amendment: (i) the Second Amendment to the Site License Modification
Agreement between American Towers, Inc. and Cingular Wireless, LLC dated
October 31, 2005 (“Second Amendment to SLMA”) (ii) the First Amendment to the
Master Tower Space License Agreement between American Towers, Inc. and Cingular
Wireless, LLC dated October 31, 2005 (“First Amendment to MLA”), and (iii) the
Settlement Agreement between American Tower, L.P. and Dobson Cellular Systems,
Inc. (“Dobson Settlement”).

(c) In addition to the foregoing contingency, this Amendment and the parties’
rights and obligations hereunder are contingent upon the approval of the
transaction contemplated herein by TowerCo’s Board of Directors and SBC’s Board
of Directors, if required pursuant to each company’s internal policies and
procedures (the “Board Approval”). If such approval is required and TowerCo
and/or SBC, as applicable, has not obtained the respective Board Approval by
October 31, 2008, this Amendment shall automatically be null and void ab initio
and be of no further force and effect. If such

*Confidential Treatment Requested. Omitted portions filed with the Commission.

 

3



--------------------------------------------------------------------------------

approval is required, TowerCo and/or SBC shall each notify the other party in
writing that it has obtained such Board Approvals promptly after same are
obtained. If such approval is not required, TowerCo and/or SBC shall each notify
the other party in writing that it has made such determination by or before
October 31, 2008.

7.     Confidentiality. TowerCo and SBC hereby agree that the terms and
conditions of this Amendment are confidential, and such terms and conditions
shall not be disclosed by either party hereto without the prior written consent
of the other party, provided however, that the restrictions contained herein
shall not apply to the extent such disclosure may otherwise be required by law.
In the event that disclosure is required by law, the party so required to
disclose shall immediately (and prior to disclosure) notify the other party that
based on legal advice received by such party from its counsel, such disclosure
is required, and the parties agree to act reasonably and cooperate in good faith
with each other to make such required disclosure on a mutually agreeable basis.

[SIGNATURE PAGE FOLLOWS]

*Confidential Treatment Requested. Omitted portions filed with the Commission.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date aforesaid.

TowerCo / TowerCo Parent:

 

AMERICAN TOWER ASSET SUB II, LLC,


a Delaware limited liability company, successor in interest to Southern Towers,
Inc.

   SPECTRASITE, LLC,


a Delaware limited liability company, f/k/a

SpectraSite Holdings, Inc.

By: American Tower Corporation, its sole member

By:  

/s/ Steven Moskowitz

   By:  

/s/ Steven Moskowitz

 

Name:  

Steven Moskowitz

   Name:   Steven Moskowitz Title:  

President, US Tower Division

   Title:   President, US Tower Division Date:  

9/30/2008

   Date:  

9/30/2008

 

SBC / Wireless Guarantor:      SBC TOWER HOLDINGS LLC,


a Delaware limited liability company, for itself and as Agent for the SBC Group
Members

   New Cingular Wireless PCS, LLC


(f/k/a SBC WIRELESS, LLC)

By: AT&T Mobility Corporation, its Manager

By:  

/s/ Austin Summerford

   By:  

/s/ Rick L. Moore

 

Name:  

Austin Summerford

   Name:   Rick L. Moore Title:  

Vice President

   Title:   Vice President, Corporate Development Date:  

9/30/2008

   Date:  

9/30/2008

 

 

 

Approved as to form by American Tower Legal Department

 

By:             /s/ Ronald Tucceri                                        

 

 

 

*Confidential Treatment Requested. Omitted portions filed with the Commission.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

WITHDRAWAL ELIGIBLE SITES

[See Attached]

*Confidential Treatment Requested. Omitted portions filed with the Commission.



--------------------------------------------------------------------------------

Exhibit A

Withdrawal Eligible Sites

 

AT&T Fixed Asset #

   ATC Lease #    ATC Site #

10000701

   SSI17013    300391

10007697

   SSI17048    308184

10001081

   SSI17050    308144

10008753

   SSI17067    308009

10008520

   SSI17068    309263

10003310

   SSI17077    309276

10003390

   SSI17236    309339

10003401

   SSI17241    309352

10003510

   SSI17260    309434

10003531

   SSI17261    309453

10003529

   SSI17264    309452

10003555

   SSI17266    309470

10035734

   SSI17267    309471

10003454

   SSI17291    309387

10003637

   SSI17293    309517

10009690

   SSI17320    306684

10003426

   SSI17343    309366

10011518

   SSI17376    305505

10011424

   SSI17382    305536

10008522

   SSI17401    309309

10003610

   SSI17433    309502

10035729

   SSI17456    309374

10003089

   SSI17523    305983

10009907

   SSI17548    304018

10003300

   SSI17579    309259

10003880

   SSI17600    308187

10000405

   SSI17601    306022

10034835

   SSI17670    304119

10008523

   SSI17684    309321

10003457

   SSI17701    309389

10003564

   SSI17721    309476

10003591

   SSI17724    309492

10003639

   SSI17729    309518

10003360

   SSI17829    309320

10003463

   SSI17833    309395

10003593

   SSI17850    309494

10003627

   SSI17854    309511

10003534

   SSI17862    309455

10011757

   SSI17963    307507

10011737

   SSI17980    307563

10011736

   SSI17981    307633

10010255

   SSI18029    304117

10008657

   SSI18087    303842

10009913

   SSI18097    306663

10003049

   SSI18109    305957

10011732

   SSI18114    307562

*Confidential Treatment Requested. Omitted portions filed with the Commission.



--------------------------------------------------------------------------------

AT&T Fixed Asset #

   ATC Lease #    ATC Site #

10003460

   SSI18188    309392

10003689

   SSI18202    309392

10005077

   SSI18248    303878

10010245

   SSI18318    306018

10003516

   SSI18319    309440

10003588

   SSI18329    309489

10011752

   SSI18373    307505

10011754

   SSI18471    307361

10003307

   SSI18483    309273

10010062

   SSI18529    306642

10003159

   SSI18544    306002

10011782

   SSI18600    307522

10011739

   SSI18604    307565

10000362

   SSI18703    306051

10003388

   SSI18784    309338

10005841

   SSI18805    304155

10008731

   SSI18810    304173

10009669

   SSI18887    306674

10005149

   SSI19346    303922

10005250

   SSI19367    304008

10005087

   SSI19379    303890

10005117

   SSI19430    303913

10001103

   SSI19453    308171

10041441

   SSI19508    308132

10001062

   SSI19522    308124

10006935

   SSI19595    304691

10003592

   SSI22055    309493

10010912

   SSI27379    308672

10035935

   SSI27436    310140

10036540

   SSI29130    309313

10003419

   SSI30528    309364

10011924

   SSI32084    310760

10011939

   SSI32091    310773

10011974

   SSI32130    310810

10010406

   SSI27371    308671

10011478

   SSI18075    305466

10011510

   SSI17317    305494

10011538

   SSI18491    305524

10041380

   SSI19218    308115

10001074

   SSI17344    308137

10041431

   SSI19440    308146

10001085

   SSI17391    308149

10041442

   SSI18697    308152

10008332

   SSI17056    308163

10001098

   SSI19405    308166

10003885

   SSI17163    308188

*Confidential Treatment Requested. Omitted portions filed with the Commission.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WITHDRAWAL DESIGNATION

DATE

American Tower

10 Presidential Way

Woburn, MA 01801

ATTN: Contracts Manager

Re: Withdrawal Right Designation

Dear Sir/Madam:

This confirmation is being sent pursuant to Section 1(b) of that certain
Amendment to Sublease dated                     . See Background section below
for relevant information and definitions.

 

    

Withdrawal Eligible Site

   Withdrawal Replacement Site

SBC Site Number

     

SBC Site Name

     

TowerCo Site Number

     

TowerCo Site Name

     

TowerCo Lease Number

     

Withdrawal Eligible Site Termination

Date

     

Withdrawal Right Replacement

Site Commencement Date

     

Background:    This designation is being sent pursuant to Section 1(b) of that
certain Amendment to Sublease dated                     ,                     
between American Tower Asset Sub II, LLC, a Delaware limited liability company,
successor in interest to Southern Towers, Inc, (“TowerCo”), SpectraSite
Communications, LLC, a Delaware limited liability company, f/k/a SpectraSite
Holdings, Inc. (“TowerCo Parent”), SBC Tower Holdings, LLC, a Delaware limited
liability company (SBC) and SBC Wireless, LLC, a Delaware limited liability
company (Wireless Guarantor).

Pursuant to Section 1(b) of the foregoing Amendment to Sublease, the SBC
Leaseback Charge payable for the Withdrawal Eligible Site shall continue to be
due and payable monthly until the later of (i) the commencement of the
designated Withdrawal Right Replacement Site or (ii) the date SBC submits an
Equipment Notice under the Decommissioning Sites Equipment Agreement dated
September 14, 2006. Provided that if SBC does not submit an Equipment Notice
under the Decommissioning Sites Equipment Agreement dated September 14, 2006,
the SBC Leaseback Charge shall continue to be due and payable monthly until the
later of (i) the commencement of the designated Withdrawal Right Replacement
Site or (ii) the date SBC provides notice of the removal of its Communications
Equipment from the Site. If it is later determined that SBC’s equipment was not
removed in accordance with Section 1(b), then SBC will pay all rents or other
amounts which would have otherwise accrued under the Withdrawal Eligible Site
until the date that such equipment is properly removed. Capitalized terms used
in this letter, but not defined herein shall have the meanings assigned to such
term in the aforementioned Amendment to Sublease.

SIGNATURES ON NEXT PAGE

*Confidential Treatment Requested. Omitted portions filed with the Commission.



--------------------------------------------------------------------------------

Please sign both originals of this letter below to confirm your receipt of this
letter and agreement with its contents, and return one to me for our records.

Regards,

Confirmed:

 

 

Signature

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

*Confidential Treatment Requested. Omitted portions filed with the Commission.